          Case 1:17-cv-02651-RJL Document 44 Filed 02/14/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                  )   No. 1:17-cv-2651 (RJL)
NORTH AMERICAN BUTTERFLY                          )
ASSOCIATION,                                      )
                                                  )
                      Plaintiff,                  )   NOTICE OF SUPPLEMENTAL
                                                  )   AUTHORITY ON DEFENDANTS’
                      v.                          )   SUPPLEMENTAL MOTION TO
                                                  )   DISMISS (ECF No. 34)
NIELSEN, et al.,                                  )
                                                  )
                      Defendants.                 )
                                                  )


       Federal Defendants file this notice of supplemental authority for their supplemental

motion to dismiss Plaintiff’s claims under the National Environmental Policy Act (“NEPA”) and

the Endangered Species Act (“ESA”) challenging the preparation for and construction of border

infrastructure on its property. ECF No. 34. As explained in the supplemental motion to dismiss,

Plaintiffs’ claims under NEPA and the ESA have been extinguished by the October 4, 2018

waiver of NEPA, the ESA, and other laws for the project at issue under the Illegal Immigration

Reform and Immigrant Responsibility Act (“IIRIRA”), 8 U.S.C. § 1101, by the Secretary of the

Department of Homeland Secretary (“Secretary”). ECF No. 34-1 at 1-12. In the supplemental

motion to dismiss, Defendants noted that the Secretary’s waiver authority under IIRIRA for

border infrastructure projects has withstood every judicial challenge, including most recently in

In re Border Infrastructure Envtl. Litig., 284 F. Supp. 3d 1092 (S.D. Cal. 2018) (dismissing

NEPA and ESA claims in three consolidated cases challenging border infrastructure projects

near San Diego and Calexico, California). On February 11, 2019, the Ninth Circuit upheld the


 DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY ON MOTION TO DISMISS                               1
           Case 1:17-cv-02651-RJL Document 44 Filed 02/14/19 Page 2 of 3




district court’s decision in that case. In re Border Infrastructure Envtl. Litig , Case No. 18-

55474, 2019 WL 509813 (9th Cir., Feb. 11, 2019), attached as Exhibit 1. The Ninth Circuit

noted that although the plaintiffs argued that the environmental review requirements for the

projects at issue became effective before the Secretary issued the waivers for those projects, “the

waiver provision says nothing about when the agency must invoke its authority, and we strain to

see what relief could be granted once [the Secretary] issued the waivers.” Id. at 16, n.8 (emphasis

in original).

        Respectfully submitted this 14th day of February, 2019.

                                              Jean E. Williams
                                              Deputy Assistant Attorney General
                                              United States Department of Justice
                                              Environment and Natural Resources Division

                                              /s/ Clifford E. Stevens, Jr.
                                              Clifford E. Stevens, Jr. (DC Bar No. 463906)
                                              Senior Trial Attorney
                                              Tyler M. Alexander (CA Bar No. 313188)
                                              Trial Attorney
                                              United States Department of Justice
                                              Environment and Natural Resources Division
                                              601 D St. NW, 3rd Floor
                                              Washington, D.C. 20004
                                              Tel: (202) 353-7548
                                              Fax: (202) 305-0275
                                              clifford.stevens@usdoj.gov

                                              Attorneys for Defendants




 DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY ON MOTION TO DISMISS                                2
          Case 1:17-cv-02651-RJL Document 44 Filed 02/14/19 Page 3 of 3




                                CERTIFICATE OF SERVICE



       I hereby certify that on this 14th day of February, 2019, a copy of the foregoing

document was filed via the Court’s electronic case filing system, which will send notice to all

counsel of record.



                                             /s/ Clifford E. Stevens, Jr.
                                             CLIFFORD E. STEVENS, JR.
                                             U.S. Department of Justice
                                             Environment and Natural Resources Division
                                             Wildlife and Marine Resources Section
                                             601 D St. NW, 3rd Floor
                                             Washington, D.C. 20004
                                             Tel: (202) 353-7548
                                             Fax: (202) 305-0275
                                             clifford.stevens@usdoj.gov




 DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY ON MOTION TO DISMISS                                3
